— Order, in so far as appealed from, modified by striking out the provisions giving the appellants a lien upon the cause of action to the extent of seventeen and one-half per cent of the amount of any judgment or settlement and directing them to turn *755over forthwith to the substituted attorneys all papers in their possession or custody in relation to this action, and substituting in place thereof a provision that appellants have a lien upon the cause of action for the sum of $250, the value of their services to the time of the substitution of attorneys, and that, upon payment to them of said sum of $250 by plaintiff, they turn over to the substituted attorneys all papers in their possession or custody in relation to this action. As so modified, the order is affirmed, without costs. In our opinion, the provisions of the order appealed from, limiting the appellants’ hen to a contingent fee of seventeen and one-half per cent and the direction that they deliver to the substituted attorneys all the papers in the action are erroneous. Upon the discharge by the plaintiff of the appellants as her attorneys, she became hable for their services then rendered and they could not be compelled to turn over any" papers in the action which were in their possession without payment for such services. (Andrewes v. Haas, 214 N. Y. 255; Martin v. Camp, 219 id. 170; New York Phonograph Co. v. Edison Phonograph Co., 150 Fed. 233; Matter of Hollins, 197 N. Y. 361; Robinson v. Rogers, 237 id. 467.) Lazansky, P. J., Rich, Young, Seeger and Seudder, JJ., concur.